Citation Nr: 1704217	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  11-26 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than August 24, 2015, for the grant of a separate disability rating for right lower extremity sciatic radiculopathy associated with service-connected degenerative spondylosis of the lower back, currently evaluated at 60 percent.  

2.  Entitlement to a separate disability rating for a neurological condition of the left lower extremity associated with service-connected degenerative spondylosis of the lower back.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and a friend
ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to October 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, granted service connection for degenerative spondylosis of the lower back (low back disability).  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in August 2015.  A transcript of this proceeding is associated with the claims file.  

Notably, the Veteran's claim for an initial increased disability rating for his low back disability was before the Board in November 2015.  In its November 2015 decision, the Board denied an initial disability rating greater than 10 percent prior to September 10, 2015, and it granted an increased disability rating of 20 percent for the Veteran's low back disability, effective September 10, 2015.  Additionally, the Board found that the Veteran's low back disability involved "severe" lumbar radiculopathy of the right lower extremity and granted a separate disability rating of 60 percent for lumbar radiculopathy of the right lower extremity associated with the Veteran's service-connected low back disability, effective August 24, 2015.  The Board also found that the record raised the issue of entitlement to a total disability rating based on service connected disability (TDIU), and it granted a TDIU.  

The Veteran appealed the Board's November 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  As set forth in a September 2016 Joint Motion for Partial Remand (JMPR), the parties moved for the Court to issue an order vacating the portion of the November 2015 Board decision that denied the Veteran an effective date earlier than August 24, 2015, for the grant of a separate rating for lumbar radiculopathy of the right lower extremity, as well as the portion that implicitly denied entitlement to a separate rating for a neurological condition of the left lower extremity associated with the Veteran's low back disability.  The JMPR specifically provided that the Veteran was not appealing the denial of an initial schedular rating in excess of 10 percent prior to September 10, 2015, for his low back disability; the grant of a 20 percent disability rating as of September 10, 2015, for his low back disability; the 60 percent disability rating that was assigned to his right lower extremity sciatic radiculopathy, beginning August 24, 2015; or the grant of a TDIU.  In a September 2015 order, the Court granted the parties' JMPR and remanded the matters identified in the JMPR to the Board for action consistent with the terms of the JMPR.  As to the remaining issues, the Court dismissed the appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran is seeking an effective date earlier than August 24, 2015, for the grant of a separate disability rating for right lower extremity sciatic radiculopathy associated with his service-connected low back disability, in addition to entitlement to a separate disability rating for a neurological condition of the left lower extremity associated with his service-connected low back disability.  Before reaching a decision on the Veteran's claims, a remand is necessary for the AOJ to review new evidence submitted by the Veteran and to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159, 20.1304 (2016).  

Regarding both claims on appeal, the Board sent the Veteran a letter in October 2016, which informed him that the Court remanded his case to the Board for readjudication and that he may submit additional supporting evidence prior to readjudication by the Board.  The letter notified the Veteran that he must submit any additional evidence within 90 days of the date of the letter.  It also instructed the Veteran that he had a right to have the AOJ consider any new evidence, and it informed him that he could waive AOJ consideration of additional evidence by providing a signed waiver.  The letter included an "Additional Evidence Response Form" for the Veteran to submit along with any new evidence, which included an option to waive initial AOJ review and an option to remand the Veteran's case back to the AOJ for initial review of new evidence.  

The Veteran submitted additional medical evidence in January 2017, less than 90 days after the issuance of the October 2016 letter from the Board.  Significantly, the Veteran submitted this additional medical evidence along with the "Additional Evidence Response Form," in which he checked the box noting that he requested initial review of the evidence by the AOJ and that he understood that choosing this option might delay the Board's review of his claims.  In light of the Veteran's request, the Board must remand the instant claims to the AOJ so that it may perform an initial review of newly-submitted evidence.  See 38 C.F.R. § 20.1304(c).  

With respect to the issue of entitlement to a separate disability rating for a neurological condition of the left lower extremity associated with the Veteran's service-connected low back disability, the Board finds that a VA examination is warranted.  As set forth in a December 2016 brief from the Veteran's representative and a January 2017 statement from the Veteran, the Veteran maintains that his service-connected low back disability includes neurological manifestations involving his left lower extremity.  Given the Veteran's assertion and the fact that the record contains some subjective reports of radiating pain involving the lower back and left leg, such as in an October 2012 peripheral nerves DBQ and a September 2015 back condition DBQ, the record indicates that the Veteran might have current neurological impairment affecting the left lower extremity that is associated with his low back disability.  Accordingly, on remand, the Veteran should be afforded a VA examination that addresses the nature and etiology of his claimed neurological condition of the left lower extremity.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  


Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain new VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Afford the Veteran a VA examination with an appropriate medical examiner to determine the nature and etiology of his claimed neurological condition of the left lower extremity.  The claims folder, including a copy of this remand, must be made available to, and reviewed by, the examiner.  

All tests and studies deemed necessary by the examiner should be performed, and the examination report should comply with all appropriate protocols for rating diseases of the peripheral nerves.  The examiner is asked to respond to the following:  

(a)  The examiner should indicate whether the Veteran has had signs or symptoms due to radiculopathy of the left lower extremity at any time during the course of the appeal, or March 2008.  If so, the examiner should specify the relevant symptoms, the nerve roots involved, and the severity of any radiculopathy.  

In rendering an opinion, the examiner should, at a minimum, consider and address the October 2012 peripheral nerves and September 2015 back conditions DBQs, which document reports of radiating pain from the Veteran's back to both of his legs.  

(b)  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition was caused or aggravated by the Veteran's service-connected degenerative spondylosis of the lower back.  

"Aggravated" for VA purposes means that the condition is permanently worsened beyond its natural progression.  

If service-connected degenerative spondylosis of the lower back is found to aggravate the Veteran's condition, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

(c)  The examiner should address all current functional impairment from any radiculopathy of the left lower extremity, to include any impact on occupational functioning.  

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

3.	After completing the development requested above, in addition to any other development deemed necessary by the AOJ, re-adjudicate the Veteran's claims, with consideration of evidence associated with the claims file since the issuance of the October 2016 notification letter from the Board.  If any of the benefits sought are not granted in full, furnish the Veteran and his representative a Supplemental Statement of the Case, and return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

